EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mr. Kevin P. Radigan, Esq, Reg. No. 31,789 on 06/01/2022.

Please amend the claims  1, 12 and 18 as following:

1.	(Currently Amended) A computer-implemented method comprising:
obtaining, by one or more processors, prior transaction data on one or more of a user’s prior transactions on one or more applications;
analyzing, by the one or more processors, the prior transaction data to at runtime, based on machine learning using the prior transaction data, whether a current transaction of the user on an application is likely to use one or more functional layers of the application, and thereby predict whether the current transaction is deterministic or non-deterministic as to the one or more functional layers of multiple functional layers of the application; and
based on predicting that the current transaction is deterministic as to the one or more functional layers of the application:
determining, by the one or more processors, compute resource requirements for the deterministic transaction; and
launching, by the one or more processors, one or more containers in advance to run the one or more functional layers based, at least in part, on the compute resource requirements of the deterministic transaction; and
based on predicting that the current transaction is deterministic, further dynamically providing, by the one or more processors, one or more auto-scaling rules based on the user’s prior transaction data to guide the launching of the one or more containers to ensure availability at time of demand of the one or more functional layers of the application.

12.	(Currently Amended) A system comprising:
a memory;
one or more processors in communication with the memory; and 
program instructions executable by the one or more processors via the memory to perform a method, the method comprising:
obtaining, by one or more processors, prior transaction data on one or more of a user’s prior transactions on one or more applications;
analyzing, by the one or more processors, the prior transaction data to at runtime, based on machine learning using the prior transaction data, whether a current transaction of the user on an application is likely to use one or more functional layers of the application, and thereby predict whether the current transaction is deterministic or non-deterministic as to the one or more functional layers of multiple functional layers of the application; and
based on predicting that the current transaction is deterministic as to the one or more functional layers of the application:
determining, by the one or more processors, compute resource requirements for the deterministic transaction; and
launching, by the one or more processors, one or more containers in advance to run the one or more functional layers based, at least in part, on the compute resource requirements of the deterministic transaction; and
based on predicting that the current transaction is deterministic, further dynamically providing, by the one or more processors, one or more auto-scaling rules based on the user’s prior transaction data to guide the launching of the one or more containers to ensure availability at time of demand of the one or more functional layers of the application.

18.	(Currently Amended) A computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to:
obtain, by the one or more processors, prior transaction data on one or more of a user’s prior transactions on one or more transaction-centric applications;
analyze, by the one or more processors, the prior transaction data to at runtime, based on machine learning using the prior transaction data, whether a current transaction of the user on an application is likely to use one or more functional layers of the application, and thereby predict whether the current transaction is deterministic or non-deterministic as to the one or more functional layers of multiple functional layers of the application; and
based on predicting that the current transaction is deterministic as to the one or more functional layers of the application:
determine, by the one or more processors, compute resource requirements for the deterministic transaction; and
launch, by the one or more processors, one or more containers in advance to run the one or more functional layers based, at least in part, on the compute resource requirements of the deterministic transaction; and
based on predicting that the current transaction is deterministic, further dynamically providing, by the one or more processors, one or more auto-scaling rules based on the user’s prior transaction data to guide the launching of the one or more containers to ensure availability at time of demand of the one or more functional layers of the application.

Reasons for Allowance

Interpreting the claims in light of the specification and based on the arguments presented in the remarks filed on 04/20/2022 Examiner finds the claimed invention is patentably distinct from the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195